United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventor: Jesus Perez-Aguayo			:
Application No. 15/811,808			:		Decision on Petition under
Filing Date: November 14, 2017		:		37 C.F.R. § 1.78(c)		
Attorney Docket No. 317211-2.1		:


This is a decision on the petition under 37 C.F.R. § 1.78(c) filed June 13, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/421,655.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This application claims the benefit of Application No. 62/421,6555; and
	(2)	This application claims the benefit of Application No. 62/421,655.

The application was filed with an application data sheet (“ADS”) including benefit claim (1) set forth above on November 14, 2017.  The benefit claim is improper because the provisional application number includes an extra digit.  As a result, the Office did not enter the benefit claim.

The Office issued a filing receipt that does not include any benefit claims on November 30, 2017.

The petition and a corrected ADS seeking to add benefit claim (2) were filed on June 13, 2022.

A petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  

The petition includes the required petition fee.

The petition does not include a proper corrected ADS or a proper statement of delay.

Corrected ADS

An ADS adding, deleting, or modifying one or more benefit claims must identify the information that is being changed relative to the benefit information of record.  

The benefit information of record for an application consists of benefit information entered by the Office.  The benefit information of record can generally be determined by reviewing the most recent filing receipt issued by the Office for an application.

37 C.F.R. § 1.76(c)(2) states in part, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”

Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a benefit claim under 35 U.S.C. § 119(e), all of the information applicable to the benefit claim must be underlined.

The corrected ADS filed with the petition seeks to add benefit claim (2).  However, the only information underlined for the benefit claim is the provisional application number.  Therefore, the corrected ADS fails to comply with 37 C.F.R. § 1.76(c)(2).

A renewed petition and a new corrected ADS may be filed.  The new corrected ADS should include benefit claim (2) with all of the information for benefit claim (2) underlined.

Statement of Delay

The petition states, “The entire delay in claiming 35 U.S.C. § 119 priority was unintentional.”  However, a petition under 37 C.F.R. § 1.78(c) must state the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  

Any renewed petition filed in response to this decision should state, “The entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.”

Additional Information

37 C.F.R. § 1.78(c)(3) states, “The Director may require additional information where there is a question whether the delay was unintentional.”  
The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.1  

The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R. 1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.2

The petition was filed more than two years after the expiration of the time period set forth in      37 C.F.R. § 1.78(a)(4).

The record is sufficient to demonstrate the initial failure to timely file the benefit claim was unintentional.  Therefore, a renewed petition does not need to address the initial failure to timely file the benefit claim.

Any renewed petition should include answers to the following questions:

(1)	When did applicant, or a patent practitioner representing applicant, first discover the application did not include a proper benefit claim to the provisional application?
(2)	If the petition was not promptly filed after the “discovery date,” why was the petition not promptly filed?

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        2 Id. at 12223.
        
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.